  UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
TANYA ASAPANSA-JOHNSON
WALKER and CECILIA GENTILI,

                      Plaintiffs,
                                                    MEMORANDUM AND ORDER
       -against-                                    Case No. 20-CV-2834 (FB) (SMG)

ALEX M. AZAR II, in his official
capacity as the Secretary of the United
States Department of Health and Human
Services, and UNITED STATES
DEPARTMENT OF HEALTH AND
HUMAN SERVICES,

                       Defendants.
------------------------------------------------x
Appearances:
For the Plaintiffs:                                 For the Defendants:
EDWARD J. JACOBS                                    WILLIAM K. LANE III
KATHRYN M. ZUNNO-FREANEY                            JORDAN L. VON BOKERN
MICHAEL A. SABELLA                                  U.S. Department of Justice
Baker & Hostetler LLP                               Civil Division
45 Rockefeller Plaza                                950 Pennsylvania Avenue, NW
New York, New York 10110-0100                       Washington, DC 20530
JOSHUA D. ROVENGER
Baker & Hostetler LLP
127 Public Square, Suite 2000
Cleveland, Ohio 44114-1214

KATRINA M. QUICKER
RYAN E. HARBIN
Baker & Hostetler LLP
1170 Peachtree Street, NE, Suite 2400
Atlanta, Georgia 30309-7676
For Amicus Curiae:
DOUGLAS N. LETTER
Office of General Counsel
U.S. House of Representatives
219 Cannon House Office Building
Washington, DC 20515

BLOCK, Senior District Judge:

      On August 17, 2020, the Court held that the decision of the Department of

Health and Human Services (“HHS”) to repeal its 2016 definition of discrimination

“on the basis of sex” was contrary to law and arbitrary and capricious.      See Walker

v. Azar, ___ F. Supp. 3d ___, 2020 WL 4749859 (E.D.N.Y. Aug. 17, 2020). The

decision clearly stated that the Court was staying the repeal and that, as a result, the

definitions of ‘on the basis of sex,’ ‘gender identity,’ and ‘sex stereotyping’ currently

set forth in 45 C.F.R. § 92.4 will remain in effect.”    Id. at *10. Nevertheless, the

plaintiffs asked the Court for “confirmation . . . that the entirety of the 2020 Rule is

enjoined.”   Letter from Edward J. Jacobs (Aug. 28, 2020).           Instead, the Court

directed the plaintiffs to “submit a list of the provisions of the 2020 Rules they think

should be stayed in light of Bostock [v. Clayton County, 140 S. Ct. 1731 (2020)].”

Elec. Order dated Sept. 8, 2020. The plaintiffs have submitted their proposed list

and HHS has had an opportunity to respond.

A.    Blanket Injunction

      The plaintiffs chiefly argue that the Court should stay the 2020 Rules in their



                                           2
entirety because the agency’s failure to consider Bostock’s impact “permeates [its]

entire rulemaking endeavor.” Letter from Edward J. Jacobs (Sept. 15, 2020). The

Court disagrees.    “Whether the offending portion of a regulation is severable

depends upon the intent of the agency and upon whether the remainder of the

regulation could function sensibly without the stricken provision.”     MD/DC/DE

Broadcasters Ass'n v. FCC, 236 F.3d 13, 22 (D.C. Cir. 2001). The agency’s intent

is reflected in an explicit severability provision.   See 45 C.F.R. § 92.3(d). And

while limiting the scope of sex discrimination was a key motivation for the

rulemaking, the rules themselves address many topics and can “function sensibly”

under the 2016 definition. Thus, the Court agrees with Judge Boasberg that it is

unnecessary to stay and/or enjoin enforcement of the rules in their entirely.

Whitman-Walker Clinic, Inc. v. U.S. Dep't of Health & Human Servs., ___ F. Supp.

3d ___, 2020 WL 5232076, at *45 (D.D.C. Sept. 2, 2020) (“Nowhere, moreover, do

[the plaintiffs] explain how the agency's non-consideration of Bostock infects any of

the Rule’s numerous provisions—the majority of which Plaintiffs do not even

mention, let alone challenge—other than the repeal of the 2016 Rule’s sex-

discrimination definition.”).

B.    Individual Rules

      The plaintiffs acknowledge that their list of regulations to be stayed is

extensive. Fortunately, those rules fall into one of three broad categories, each of


                                          3
which is addressed below.

      1.    Rules and Repeals Unrelated to Bostock

      Several of the rules on the plaintiffs’ list have no apparent connection to

Bostock and its formulation of sex discrimination. Those include:

           45 C.F.R. § 92.1, which revises previous language, not of substantive
            significance, describing the purpose of the regulations dealing with
            implementation of § 1557’s nondiscrimination provision.

           45 C.F.R. § 92.2, which replaces a previous prohibition on
            discrimination based on sex with a prohibition on discrimination on the
            grounds prohibited by Title IX. Although the prior regulation
            referenced sex discrimination, it did not explicitly list discrimination
            based on gender identity, sexual orientation or sex stereotyping as
            forms of sex discrimination.         And since Title IX prohibits
            discrimination based on sex, the change is merely semantic.

           The prior version of 45 C.F.R. § 92.4, which set forth a long list of
            definitions. Insofar as that regulation defined “on the basis of sex,”
            “sex stereotyping,” and “gender identity,” it is the subject of the extant
            injunction. It otherwise has no apparent connection to Bostock.

           45 C.F.R. § 92.5, which deletes a prior regulation’s authorization of
            compensatory damages in “appropriate administrative and judicial
            actions.” Although the regulation has no apparent connection to
            Bostock, it is worth noting that the existence of a private right of action
            and the remedies available in lawsuits are questions to be decided by
            the judiciary, not an administrative agency.

           The prior version of 45 C.F.R § 92.6, which set out administrative
            remedies for violations of § 1557 and voluntary actions healthcare
            providers could take to remedy discrimination. In its rulemaking,
            HHS stated that “[t]hese provisions have parallels in the regulations
            implementing . . . Title IX . . . which the Department will use to enforce
            Section 1557.” Nondiscrimination in Health and Health Education
            Programs or Activities, Delegation of Authority, 85 Fed. Reg. 37,160,

                                          4
             37,203 (June 19, 2020). Thus, the repeal is apparently a matter of
             administrative housekeeping.

            45 C.F.R. § 92.207, which required healthcare providers to adopt
             internal grievance procedures to address claimed violations of § 1557.

            The prior version of 45 C.F.R. § 92.209, which prohibited associational
             discrimination, that is, discrimination “on the basis of the race, color,
             national origin, sex, age, or disability of an individual with whom the
             individual or entity is known or believed to have a relationship or
             association.” In finalizing the repeal, HHS stated that it “neither
             abrogates nor withdraws any protections available under the
             incorporated civil rights statutes or their implementing regulations. . . .
             Protections against discrimination on the basis of association will be
             available under this final rule to the extent that they are available under
             those statutes and regulations.” Nondiscrimination in Health and
             Health Education Programs or Activities, Delegation of Authority, 85
             Fed. Reg. 37,160, 37,199 (June 19, 2020). The Second Circuit has
             held that Title VII prohibits associational discrimination based on sex.
             See Zarda v. Altitude Express, Inc., 883 F.3d 100, 125 (2d Cir. 2018).
             Although it has not addressed that question in a Title IX case, Title VII
             caselaw often informs Title IX caselaw. See Kappa Alpha Theta
             Fraternity, Inc. v. Harvard Univ., 397 F. Supp. 3d. 97, 108 (D. Mass.
             2019) (holding that Title IX prohibited associational discrimination
             because “courts in this Circuit often look to the Title VII context to
             analyze the scope of Title IX.”).

      Since Bostock has no bearing on the foregoing regulations and repeals of prior

regulations, those regulations and repeals will not be stayed or enjoined.

      2.     Rules and Repeals that the Plaintiffs Lack Standing to Challenge

      As explained in the Court’s prior memorandum and order, the plaintiffs attest

that they have faced discrimination from healthcare providers in the past and fear

seeking future medical treatment as a result. Those averments confer standing to



                                           5
challenge regulations dealing with healthcare providers. Many of the regulations

the plaintiffs seek to enjoin, however, relate to sex discrimination in other areas.

      To be sure, those regulations are presumptively subject to Bostock’s definition

of sex discrimination whether or not they explicitly recognize that definition. But

unless the plaintiffs can establish standing to challenge the regulations, the Court

cannot adjudicate their validity. See Simon v. E. Ky. Welfare Rights Org., 426 U.S.

26, 39 (1976) (“A federal court cannot ignore [the standing] requirement without

overstepping its assigned role in our system of adjudicating only actual cases and

controversies.”). Those regulations are as follows:

            42 C.F.R. §§ 428.3, 438.206, 440.262, 460.98, and 460.112, all of
             which concern healthcare plans administered under the auspices of the
             Medicare and Medicaid programs. The plaintiffs do not allege
             membership in such a plan.

            45 C.F.R. § 92.3, which redefines the scope of § 1557’s
             nondiscrimination provision, principally by excluding health insurance
             companies from the definition of “healthcare provider.” The plaintiffs
             do not allege that they have faced or are likely to face discrimination
             from an insurance company.

            45 C.F.R. § 147.104, which omits a requirement in the prior version of
             the regulation that health insurance companies not discriminate on the
             basis of sexual orientation or gender identity. Again, the plaintiffs do
             not allege that they have faced or are likely to face sexual orientation
             or gender identity discrimination from an insurance company.

            45 C.F.R. §§ 155.120, 156.200, and 156.1230, all of which omit a
             requirement in the prior version of the corresponding regulations that
             health insurance exchanges and the plans offered on the exchanges not
             discriminate on the basis of sexual orientation or gender identity. The

                                           6
             plaintiffs do not allege that they participate in such an exchange.

            45 C.F.R. § 155.220, which imposes various requirements on health
             insurance exchanges facilitated through the federal government. The
             plaintiffs do not allege that they participate in such an exchange.

            45 C.F.R. § 92.207, which dealt with discrimination in health insurance.
             As noted, the plaintiffs do not allege that they face discrimination from
             an insurance company.

            45 C.F.R. § 92.303, which dealt with procedures for handling
             complaints of discrimination in programs administered by HHS. The
             plaintiffs do not allege that they participate in any program
             administered by HHS.

      Since the plaintiffs have not established standing to challenge the foregoing

regulations and repeals, they will not be stayed or enjoined.

      3.     Repeal Related to Bostock and that Plaintiffs Have Standing to
             Challenge

      The plaintiffs ask the Court to enjoin the repeal of 45 C.F.R. § 92.206, which

required healthcare providers to “treat individuals consistent with their gender

identity” and prohibited them from “deny[ing] or limit[ing] health services that are

ordinarily or exclusively available to individuals of one sex, to a transgender

individual based on the fact that the individual’s sex assigned at birth, gender

identity, or gender otherwise recorded is different from the one to which such health

services are ordinarily or exclusively available.” That regulation was, in essence,

a specific implementation of the 2016 Rules’ definition of sex discrimination. Its

repeal, therefore, requires reconsideration in light of Bostock for the same reasons

                                          7
the repeal of the definition does.

      THEREFORE, the existing stay/preliminary injunction of the repeal of the

2016 Rules’ definition of “on the basis of sex,” “gender identity,” and “sex

stereotyping” set forth in 45 C.F.R. § 92.4 remains in effect. In addition, the repeal

of 45 C.F.R. § 92.206 is stayed and enforcement of the repeal is preliminarily

enjoined. The plaintiffs’ request to expand the stay/injunction is otherwise denied.

However, the Court grants the plaintiffs leave to renew their request to stay/enjoin

the regulations and repeals set forth in Part B.2. if the renewal is accompanied by

averments sufficient to establish standing.

      SO ORDERED.


                                              _/S/ Frederic Block____________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
October 29, 2020




                                          8
